     Case: 1:18-cv-04128 Document #: 64 Filed: 04/22/19 Page 1 of 1 PageID #:230




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 Brian Fickey,                                  )
                                                )
        Plaintiff,                              )
                                                )    Case No. 18-cv-4128
                                                )
                 v.                             )    Judge Sharon Johnson Coleman
                                                )
 S & C Electric Co. and                         )
 Sterling Staffing, Inc.,                       )
                                                )
        Defendants.


                      STIPULATION OF DISMISSAL WITH PREJUDICE
                               UNDER FRCP 41(a)(1)(A)(ii)

       Plaintiff and Defendant Sterling Staffing, Inc., by and through their respective
attorneys, pursuant to Fed. R. Civ. Proc. 41(a)(1)(A)(ii), stipulate that this case be dismissed
with prejudice, with each party to bear its own fees and costs.

It is agreed and so stipulated:


 /s/ Julie Herrera                               /s/Jennifer H. Kay
 Attorney for Plaintiffs                         Attorney for Sterling Staffing, Inc.

 Law Office of Julie O. Herrera                  Tribler Orpett & Meyer, P.C.
 53 W. Jackson, Suite 1615                       225 W. Washington Street, Suite 2550
 Chicago, IL 60604                               Chicago, IL 60606
 Tel: 312-697-002                                Tel: 312-201-6400
 Fax: 312-697-0812                               Fax: 312-201-6401
 jherrera@julieherreralaw.com                    jhkay@tribler.com
